DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claim(s) 60, 61, 63-65, 69, 70, 74, 75, and 78-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000) in further view of Bloom (WO 2005/080581 A2 publication date:9/1/2005).
Regarding claims 60 and 81, Coffin teaches non-oncolytic HSV viruses are desirable. These may be replication incompetent viruses. Their function is typically to deliver heterologous genes (i.e. comprises a polynucleotide encoding one or more transgenes) to an individual ([0111]). In particular, for use as a vector in non-oncolytic applications, mutations may be made such that virus regulatory immediate early gene expression is minimised. Thus, the genes encoding ICP4, ICP27, ICP22 and/or ICP0 may be inactivated or deleted either individually or in combination, or mutations in the virion trans-activator protein vmw65 included preventing/reducing its trans-activating ability. In particularly preferred embodiments for non-oncolytic applications, the genes encoding ICP27, ICP0 and ICP4 are deleted (with or without additional deletion/inactivation of ICP22 and/or ICP47), or ICP27 and ICP4 deleted with an inactivating mutation in vmw65, or ICP4 deleted, again with an inactivating mutation in vmw65. Thus, Coffin expressly discloses all of the structural limitations of the claimed HSV vector ([0112]).
Coffin does not teach the newly added limitations of the HSV vector comprising one or more insulator sequences in operably connection to the transgene(s).  However, Bloom teaches a HSV vector comprising a transgene encoding a LAP1-1 promoter, LTE enhancer, LacZ reporter gene, and SV40 PolyA.   The transgene is flanked by insulator sequence B1 and B2.  See Figure 12A.  Bloom further teaches that the insulator sequences B1 and B2 bounding the expression cassette enables sustained long-term expression of the expression cassette (p. 18, section 4.15).  
As such, it would have been obvious to an artisan of ordinary skill at the time of effectively filing to modify the HSV vector of Coffin to include insulator sequences B1 and B2 flanking the transgene, as taught by Bloom, to predictably arrive at the limitations of claims 60 and 81.  The artisan would have a reasonable expectation of success because Bloom provides enabling guidance the B1 and B2 sequences and where to place them in the HSV vector using well established molecular biology methods.  Further, the artisan would have been motivated to include these insulator sequences because Bloom teaches that their inclusion enabled sustained long-term expression of an expression cassette.  Thus, Coffin in view of Bloom renders claims 60 and 81 obvious.
Regarding claim 61, Coffin further includes deletion/inactivation of ICP47 as discussed above.  Thus, Coffin in view of Bloom renders claim 61 obvious for reasons discussed above.
	Regarding claims 63, 64 and 65, Coffin teaches the deletion inactivation as discussed above.
	Regarding claims 69 and 70, Coffin teaches preferably, in an HSV strain, said virus lacks a functional UL43 gene, and/or a functional vhs gene, or, in a non-HSV strain, lacks a functional equivalent of UL43 and/or vhs; and optionally, in an HSV strain,, lacks a functional vmw65 gene due to a mutation in said gene which abolishes its transcriptional-activation activity, or, in a non-HSV strain, lacks a functional gene equivalent to vmw65 due to a mutation in said gene which abolishes its transcriptional-activation activity; and optionally lacks at least one functional immediate early gene selected from ICP0, ICP4, ICP22 and ICP27 ([0120]).  The “vhs gene” is also known as the UL41gene.  As such, Coffin teaches further an inactivating deletion of one or more non-essential genes, including the vhs gene or UL41 gene.  Thus, Coffin in view of Bloomer render these claims obvious.
	Regarding claims 74 and 75, Coffin teaches heterologous gene are operably linked to a promoter that allows expression in mammalian cells.  The promoter can be one that function in a ubiquitous manner (i.e. constitutive promoter) such as the promoter of beta-actin or tubulin.  The promoter can also be a tissue or cell specific promoter such as the NSE promoter ([0133]-[0135].  Thus, Coffin in view of Bloom teaches the limitations of these claims.
	Regarding claim 78, Coffin teaches that the heterologous gene encodes a polypeptide or antisense RNA (claim 21).  This teaching encompasses wherein the one or more transgenes is one or more non-coding RNAs.
	Regarding claims 79 and 80, Coffin teaches intergenic insertion site for heterologous gene to be introduced by recombination (Figure 1).   These sites have consensus sequences for a recombinase enzyme to allow such a heterologous gene introduction into the HSV vector.  Thus, Coffin teaches the limitations of these claims.
	Regarding claims 82, Coffin teaches a viral stock solution of the claimed HSV vector as discussed above.
	Regarding claim 83, Coffin teaches that the virus of their invention is intended to be combine with a pharmaceutically acceptable carrier for administration and therapeutic use ([0149]).  Thus, Coffin in view of Bloom the limitations of claim 83.
	Regarding claims 84 and 85, Coffin teaches oncolytic treatment and/or gene delivery to cells for therapeutic purposes may then be carried out following direct injection of the vector composition into target tissue (i.e. infecting non-complementing cell directly).  See [0150].  Coffin also teaches infecting cells in vitro and an vivo with the HSV vector of their invention to identify potential therapeutic genes ([0154]).  Thus, Coffin teaches a method of expressing the transgene in vitro and in vivo as claimed.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Coffin in view of Bloom. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

(2)  Claim(s) 66-68 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000) in view of Bloom (WO 2005/080581 A2 publication date:9/1/2005) as applied to claims 60, 61, 63-65, 69, 70, 74, 75, and 78-85 above, and further in view of Goss (Gene Therapy 16(4):493-501, 2009).
Regard claim 66, Coffin in view of Bloom teaches the claims as discussed above.  Coffin in view of Bloom does not teach wherein one or more of the IPC0, ICP4, ICP22, and ICP27 genes is expressed as an early or late gene.
However, Goss teaches an HSV vector variant that is constructed by deleting the two essential IS genes, ICP4 and ICP27, and modifying the promoters of IE genes, ICP22 and ICP47, such that they demonstrate early transcriptional kinetics.  These modifications effectively ablate the expression of the IE gene products, ICP4, ICP27, ICP22, and ICP47 in non-complementing cells.  See paragraph bridging pp. 3-4.  
As such, it would have been obvious to an artisan of ordinary skill in the art at the time of effectively filing to produce a variant of the HSV vector of Coffin and Bloom that modifies the promoters of ICP4 and ICP27 to change the transcriptional kinetics from an immediate early gene to an early gene, as taught by Goss to predictably arrive at the limitations of claim 66.  One would have a reasonable expectation of success because the sequences of all these genes and their promoters were known as was the recombinant technology need to make the modification.  One would have been modified to make such a variant because Goss teaches that these modifications effectively ablate the expression of the IE gene products, ICP4, ICP27, ICP22, and ICP47 in non-complementing cells.  Thus, Coffin in view of Bloom in further view of Goss render claim 66 obvious.
Regarding claim 67, Coffin in view of Bloom in further view of Goss teach the ICP22 is expressed as an early gene as discussed above.
Regarding claim 68, Coffin in view of Bloom in further view of Goss teach the ICP22 genome is under control of an early promoter as discussed above.
Regarding claim 71, Goss teaches deletion of the internal repeat (joint) region.  See Figure 1(b).  Thus Coffin in view of Bloom in further view of Goss render claim 71 obvious for reasons discussed above.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Coffin in view of Bloom in further view of Goss. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
(3)  Claim(s) 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000) in view of Bloom (WO 2005/080581 A2 publication date:9/1/2005) as applied to claims 60, 61, 63-65, 69, 70, 74, 75, and 78-85 above, and further in view of Vilaltra (US 2008/0102087 A1).  
Coffin in view of Bloom teaches the claim as discussed above.  Coffin does not expressly teach that the multiple transgenes are in a polycistronic conformation.  However, at the time of the invention, linking multiple genes together in a polycistronic conformation was well established in the prior art.  For example, Vilalta teaches the use of a polycistronic construct where two or more HSV coding region are transcribed as a single transcript in eukaryotic cells and that it may be constructed by separating the various coding regions with IRES sequences ([252]).
Thus it would have been obvious to an artisan of ordinary skill in the art at the time of effectively filing to place the intended multiple transgenes in the HSV vector of Coffin in view of Bloom in a polycistronic configuration using IRES separating the different transgenes, as taught by Vilatra, to predictably arrive at the HSV vector of claim 76.  The artisan would have had a reasonable expectation of success because the use of polycistronic configurations in expression vectors have long been establish and are predictable in the prior art, as exemplified by Vilatra.  Further the artisan would be motivated to use a polycistronic configuration to separate multiple transgenes in the HSV vector of Coffin because this would allow for transcription of the transgenes as a single transcript, as taught by Vilalta.  Thus, Coffin in view of Bloom in further view of Vilatra render the instant claim obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Coffin in view of Bloom in further view of Vilatra. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
(4)  Claim(s) 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000) in view of Bloom (WO 2005/080581 A2 publication date:9/1/2005) as applied to claims 60, 61, 63-65, 69, 70, 74, 75, and 78-85 above, and further in view of Brown (Brown et al.  Nature Medicine 12(5):585-591, 2006).  
Regarding claim 77, Coffin in view of Bloom teaches the HSV vector as described above.  They does not teach wherein the polynucleotide encoding one or more transgenes comprises one or more binding site for a microRNA.  However, Brown teaches a gene transfer viral vector system that exploits the endogenous miRNA machinery for transgene regulation.  Brown teaches constructing a miRNA-regulated viral vector by inserting four tandom copies of a 23-bp sequence (mirT) with perfect complementarity to miRNAs (enriched in the cells that are not the target cells) into the 3’ region of a GFP expression cassette driven by the ubiquitously expressed PGK promoter.  This design, using multiple copies of a perfectly complementary target (i.e. bind site for a microRNA), is intended to optimization repression of the transgene in the presence of the miRNA (paragraph bridging pp. 585 and 586).  This allowed for intravenous administration of the viral vector with expression of the transgene in non-hematopoietic cells and repression of transgene expression in the hematopoietic lineage cells.  Such miRNA regulation by the addition of miRNA binding sites in the transgene allowed for stable targeted expression of the transgene and removal of expression in cells not intended for expression (abstract and discussion session pp. 589-590).  
Thus as the time of effectively filing, it would have been obvious to an artisan of ordinary skill to introduce tandom copies of a 23-bp sequence (mirT) with perfect complementarity to miRNAs (i.e. miRNA binding sites), taught by Brown, into the transgene(s) in the 3’UTR in the HSV vector taught by Coffin in view of Bloom to predictably arrive at the HSV vector of claim 77.  The artisan would have a reasonable expectation of success because Brown provides a successful method of incorporating such 23-bp sequences into transgenes using well established molecular biology techniques.  Further the artisan would have been motivated to include such miRNA binding sequences because it allows for targeted repression of the transgenes in non-target cells and stable expression of the transgene by the targeted cells.  Thus, Coffin in view of Bloom in further view of Brown renders claim 77 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Coffin in view of Bloom in further view of Brown. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

(5)  Claim(s) 72 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000) in view of Bloom (WO 2005/080581 A2 publication date:9/1/2005) as applied to claims 60, 61, 63-65, 69, 70, 74, 75, and 78-85 above, and further in view of Pertel (Pertel and Spear. Journal of Virology 71(10):8024-8028, 1997).
Regarding claims 72 and 73, Coffin in view of Bloom teaches the HSV vector as discussed above.  They does not teach that the further comprises a gene encoding a mutant glycoprotein that enhances infectivity or that directs entry through non-canonical receptors.  However, Pertel describes a HSV-1 comprising a mutated gC gene that ablates its ability to be expressed and a missense mutation in gK (abstact; p. 8024, col 2 last paragraph).  These mutations lead to a resistance to gD mediated interference which therefore leads to increased infectivity (abstract; p. 8024, col 2 last paragraph).
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to include the mutations to gC and gK genes, as taught by Pertel, in the HSV vector, taught by Coffin in view of Bloom, to predictably arrive at the limitations of claims 72 and 73.  An artisan would have a reasonable expectation of success because Pertal describes where the mutations are in the HSV genome and methods of exacting such mutations was long established in the molecular biology art.  Further, an artisan would want to include these mutations because Pertel teaches that they enhance infectivity of HSV-1 vectors.  Thus, Coffin in view of Bloom in further view of Pertel renders claims 72 and 73 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Coffin in view of Bloom in further view of Pertel. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
Applicant submits that the cited art does not teach an HSV vector comprising an inactivating mutation for genes or promoter sequences regulating expression of wherein the promoter sequences of ICP0, ICP4, ICP22 and ICP27 as immediate early genes and that comprises insulator sequences and further, as amended, herein, “wherein the HSV vector expression said transgene in a cell.
	Regarding Coffin, Applicant submits that this reference is primarily directed to the development of oncolytic viruses for “the development of vaccines” or in “selectively killing cells by lytic replication or the action of a delivered gene in for example cancer”.  Coffin fails to describe an embodiment where an HSV vector lacking expression of specific IE proteins expresses a transgene to protect the host cell from virulence, while maintaining high expression of a transgene in a cell.  Instead, this reference describes embodiments wherein the tumor cells are killed.  Applicant refers to paragraphs [0002]; [0143]; [0167] of Coffin to support their argument.
	In response, Applicant is not giving the product claim its broadest reasonable interpretation.  The claims do not recite any particular use for the claimed HSV vector as such any use including the use for vaccination or tumor cell killing is permissible.  As such, the claims do not require and cannot be limited to Applicants intended use in interpretation of the claims.  The claims do not recite any structure or function that would limit the transgene to protect the host cell from virulence, expression in cells that survive, or expression at high levels for any particular amount of time.  As such, these limitations cannot be imported upon the claims.  It is acknowledged that the amendments specifies that the HSV vector is configured to express the transgene in a cell.  As Applicant admits that Coffin teaches HSV vector comprise transgenes encoding vaccines or toxic agents and these are configured for expression. As such, Coffin teaches the limitations of the amendment.  The claims must be given their broadest reasonable interpretation.  Given that the claims do not recite any limitations to structure or function that would limit their use and teach the limitations added by amendment, Coffins disclosed use and disclose HSV vector structure meets the limitations of the claims as amended.
	Applicant submits that Coffin does not specifically teach or motivate transgene in operably connection with insulator sequences, much less a vector with reduced expression of ICP0, ICP4, ICP22 and ICP27.  Coffin merely discloses ICP0, ICP4, ICP22 and ICP27 in a laundry list with no teaching or guidance to selection the claimed combination of ICPs.  Applicant refers to paragraph [0112].
	In response, Applicant is correct that Coffin list ICP0, ICP4, ICP22 and ICP27 in paragraph [0112] and recites “and/or” and a combination thereof, are deleted, without reciting much more guidance.  However, Coffin recites, thus teaches, the limitations of deleting ICP0, ICP4, ICP22 and ICP27.  Further Coffin teaches, “Examples of such viruses include viruses reported by Samaniego et al 1998, Krisky et al 1998, or Thomas et al 1999.” in the last line of paragraph [0012] which describes means of deleting these sequences.  As such, the prior art and the teachings of Coffin provide ample guidance to make any combinations of the deletions of the listed ICPs taught in Coffin, including the claims combination of ICPs.
Applicant submits that an HSV with a deletion of all the claimed ICPs would not have a reasonable expectation of success.  Applicant refers to Feldman which states, “Quintuple mutant have been made in which all five immediate-early viral gene have been deleted…This mutant is entirely non-toxic to cells.  Although these viral genomes persist within the infected cell for prolonged periods, the expression from quintuple mutants is very low.  This apparently is due to the absence of the ICP0 protein.”  Thus, Applicant concludes that Coffin, while suggesting minimizing the expression of ICP0, fails to provide examples of successful expression using an HSV vector in which the ICP0 gene has been inactivated.  
In response, the instant claims are to an HSV vector product.  There is not recitation, thus not requirement, that the claimed HSV vector, when present in a cell, results in high levels of expression or any level of expression.  The amended claims solely recite, “configured to expression the transgene in a cell”.  Since the claims do not require any particular level of expression, the expectation for a reasonable expectation of success would be any level of transgene expression at all.  Feldman, as presented in Applicant’s argument, states that expression does occur, albeit at very low level.  As such, the art of Feldman actually provide evidence to support a reasonable expectation of success because Feldman teaches that the quintuple mutant does provide expression, albeit at a very low level.  Thus, from the teachings of the prior art and Feldman, one of ordinary skill would reasonably expect to arrive at least a low level of expression from the teachings of Coffin.
Applicant further submits that Bloom does not cure the deficiencies of Coffin, in particular the claims combination of ICP inactivation with one or more transgenes in operably linkage with insulator sequences, or the amendment of a transgene configured to express the transgene in a cell.
In response, Bloom was solely provided to teach the insulator sequence because Coffin teaches the remaining limitations as discussed above.  Bloom teaches a HSV vector comprising a transgene encoding a LAP1-1 promoter, LTE enhancer, LacZ reporter gene, and SV40 PolyA.   The transgene is flanked by insulator sequence B1 and B2.  See Figure 12A.  Bloom further teaches that the insulator sequences B1 and B2 bounding the expression cassette enables sustained long-term expression of the expression cassette (p. 18, section 4.15).  Thus, Bloom does teach the limitations of the insulator sequence and a motivation to use it in an HSV vector.
Applicant submits that the inventors of the present application have identified a solution to a problem that was not addressed or solved by the sited prior art.  The presently claimed invention achieves transgene expression despite inactivation of the ICP0 by introducing insulator sequences.  
In response, for reasons already discussed above, the combined prior art would does provide a reasonable expectation of getting some level of expression.  Further, Bloom teaches that the use of insulator sequences improves transgene expression in HSV vectors.  As such, the prior cited art provides ample teaching and suggestion of the claimed vector with a reasonable expectation of getting expression.  
Applicant states that additional secondary references of the obviousness rejections do not cure the deficiencies of Coffin and Bloom.  In response, Coffin and Bloom are not deficient for reasons delineated above.
	In conclusion, Applicant’s arguments are not sufficient to demonstrate that the Coffin in view of Bloom do not render the claims obvious.  The amendments are taught by Coffin in view of Bloom.  As such, the rejection of record is maintained.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632